DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Funasaka (US 2005/0077982) in view of Kimura et al. (US 2014/0152146).
With respect to claim 1, Funasaka discloses an acoustic wave device comprising: a piezoelectric film (item 4); and an IDT electrode (item 5) provided on one surface of the piezoelectric film (Fig 2); wherein when a wavelength of an acoustic wave which is determined by an electrode finger cycle of the IDT electrode is represented by λ, a film thickness of the piezoelectric film is about 1.5λ or more and about 3.5λ or less (Paragraph 20).
Funasaka does not disclose a high acoustic velocity member in which an acoustic velocity of a bulk wave propagating therein is higher than an acoustic velocity of an acoustic wave propagating in the piezoelectric film; a low acoustic velocity film laminated on the high acoustic velocity member and in which an acoustic velocity of a bulk wave propagating therein is lower than the acoustic velocity of an acoustic wave 
Kimura et al. teaches a piezoelectric acoustic wave device (Fig 1) including a high acoustic velocity member (items 3a, 3c, 3e, and 3g) in which an acoustic velocity of a bulk wave propagating therein is higher than an acoustic velocity of an acoustic wave propagating in the piezoelectric film (Paragraph 36); a low acoustic velocity film (items 3b, 3d, 3f, and 3h) laminated on the high acoustic velocity member and in which an acoustic velocity of a bulk wave propagating therein is lower than the acoustic velocity of an acoustic wave propagating in the piezoelectric film (Paragraph 36), the piezoelectric film being laminated on the low acoustic velocity film (Fig 1A).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the high and low acoustic velocity members of Kimura et al. with the acoustic wave device of Funasaka et al. for the benefit of providing high acoustic energy intensity (Paragraph 43 of Kimura et al.).
With respect to claim 2, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 1. Kimura et al. discloses that the high acoustic velocity member includes a high acoustic velocity support substrate (item 2).
With respect to claim 3, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 1. Kimura et al. discloses that a bonding layer provided at a position from the high acoustic velocity support substrate to an interface between the low acoustic velocity film and the piezoelectric film (Paragraph 75).
With respect to claim 4, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 3. Kimura et al. discloses that the bonding layer is provided in the high acoustic velocity support substrate, at an interface between the high acoustic velocity support substrate and the low acoustic velocity film, in the low acoustic velocity film, or at an interface between the low acoustic velocity film and the piezoelectric film (Paragraph 75).
With respect to claim 6, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 1. Funasaka et al. discloses a support substrate (item 2). Kimura et al. discloses that the high acoustic velocity member is a high acoustic velocity film provided on the support substrate (Fig 1A).
With respect to claim 7, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 6. Kimura et al. discloses a bonding layer provided at a position ranging from in the high acoustic velocity film to an interface between the low acoustic velocity film and the piezoelectric film (Paragraph 75).
With respect to claim 8, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 7. Kimura et al. discloses that the bonding layer is provided in the high acoustic velocity film, at an interface between the high acoustic velocity film and the low acoustic velocity film, in the low acoustic velocity film, or at the interface between the low acoustic velocity film and the piezoelectric film (Paragraph 75).
With respect to claim 13, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 1. Funasaka discloses that the piezoelectric film is made of LiTaO3
With respect to claim 16, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 6. Funasaka et al. discloses an intermediate layer (item 4) disposed between the high acoustic velocity film and the support substrate (Fig 2).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Funasaka in view of Kimura et al. and Khelif et al. (US 2008/0211602).
With respect to claim 5, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 2.
Funasaka does not disclose that the high acoustic velocity support substrate is a silicon substrate.
Khelif et al. teaches a piezoelectric acoustic wave device in which the high acoustic velocity support substrate is a silicon substrate (Paragraph 24).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the silicon substrate material of Khelif et al. with the device of Funasaka for the benefit of using readily-available materials and processes for the substrate, and as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Funasaka in view of Kimura et al. and Iwamoto (US 2014/0130319).
With respect to claim 9, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 3.
Funasaka does not disclose that the bonding layer includes one of a metal oxide layer and a metal nitride layer.

At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the bonding materials of Iwamoto with the device of Funasaka for the benefit of using readily-available materials and processes for the substrate, and as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Funasaka in view of Kimura et al. and Iwamoto (US 2014/0139075).
With respect to claim 10, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 3.
Funasaka does not disclose that the bonding layer includes a Ti layer, and a film thickness of the Ti layer is about 0.4 nm or more and about 2.0 nm or less.
Iwamoto teaches a piezoelectric acoustic wave device in which the bonding layer includes a Ti layer, and a film thickness of the Ti layer is about 0.4 nm or more and about 2.0 nm or less (Paragraph 82).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the bonding materials of Iwamoto with the device of Funasaka for the benefit of using readily-available materials and processes for the substrate, and as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
With respect to claim 11, the combination of Funasaka, Kimura et al., and Iwamoto discloses the acoustic wave device according to claim 10. Iwamoto discloses .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Funasaka in view of Kimura et al. and Watanabe et al. (US 2013/0285768).
With respect to claim 12, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 1.
Funasaka does not disclose that the low acoustic velocity film is a film primarily made of one of silicon oxide and silicon nitride.
Watanabe et al. teaches a piezoelectric acoustic wave device in which the low acoustic velocity film is a film primarily made of one of silicon oxide and silicon nitride (Paragraph 72).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the acoustic material of Watanabe et al. with the device of Funasaka for the benefit of better controlling the temperature characteristics of the device (Paragraph 81 of Watanabe et al.).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Funasaka in view of Kimura et al. and Iwashita et al. (US 2002/0145488).
With respect to claim 17, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 1.
Funasaka does not disclose a high-frequency front end circuit comprising: the acoustic wave device and a power amplifier.
Iwashita teaches a high-frequency front end circuit comprising: the acoustic wave device and a power amplifier (Fig 7).

With respect to claim 18, the combination of Funasaka, Kimura et al., and Iwashita et al. discloses the high-frequency front end circuit according to claim 17. Iwashita et al. discloses a communication device comprising: the high-frequency front end circuit; an RF signal processing circuit; and a baseband signal processing circuit (Fig 7; Paragraph 76).
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “wherein the low acoustic velocity film is made of silicon oxide, the bonding layer is provided at a position in the low acoustic velocity film, the low acoustic velocity film includes a first low acoustic velocity film layer located on the bonding layer at a piezoelectric film side and a second low acoustic velocity film layer located on the bonding layer at a side opposite to the piezoelectric film, and when the wavelength of an acoustic wave to be used by the acoustic wave device is represented by λ, a film thickness of the first low acoustic velocity film layer is about 0.12λ or more” in combination with the remaining elements of claim 14.
Response to Arguments
Applicant's arguments filed 20 October 2021 have been fully considered but they are not persuasive.
Applicant argues that there would not be sufficient predictability or expectation of success in combing the features of the elastic wave device Kimura with that of Funasaka et al. However, as both Funasaka et al. and Kimura et al. are directed to piezoelectric elastic wave device, there would be at least a reasonable expectation of success in combining their features to attain the same or similar effects.
Applicant argues that the range of thicknesses of the piezoelectric layer disclosed by Funasaka does not have sufficient specificity to anticipate the claimed invention and that Funasaka does include specific examples within the claimed range. Applicant cited MPEP 2131.03(II) in support of this position. However, applicant quotes only parts of this portion of the MPEP. The same section also states “If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with ‘sufficient specificity’ to constitute an anticipation of the claims”. In this case, the claimed range (1.5λ to 3.5λ) is no more specific than the range recited in Funasaka (≤2λ). As the clearly stated upper endpoint of the range of thicknesses for the piezoelectric layer of Funasaka is well within the claimed range, applicant’s arguments are not found persuasive.
 Applicant argues that the device of Kimura et al. includes thin piezoelectric layers and argues that the effects and benefits of the acoustic reflecting layers are only relevant for thin piezoelectric layers. However, applicant’s quotation of Kimura et al. is a partial recitation of paragraph 16 which leaves out the context for the cited benefit of providing high acoustic energy intensity. In paragraph 16, this benefit is associated with .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837